Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 1 of 9 Page ID #:407



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    CHRIS LANGER,                               Case No. 2:20-cv-01896-AFM
12
                         Plaintiff,
                                                  OPINION AND ORDER
13
            v.                                    GRANTING SUMMARY
14                                                JUDGMENT TO DEFENDANTS
      CHEUK KOON WONG, et al.,
15

16                       Defendants.

17

18         Pending before the Court is Defendants’ motion for judgment on the pleadings,
19   which the Court has converted to a motion for summary judgment. (ECF Nos. 33,
20   47.) After considering the parties’ submissions regarding the motions, the Court rules
21   as follows.
22   I.    BACKGROUND
23         This action arises out of alleged violations of the Americans with Disabilities
24   Act (“ADA”). Defendants Cheuck Koon Wong and Pui Chun Ma Wong (the
25   “Wongs”) own a mini-strip mall plaza located on the 4100 block of East Gage
26   Avenue in Bell, California. The Wongs are responsible for the common areas of the
27   plaza, including the parking areas. The Wongs lease one of the retail spaces in the
28
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 2 of 9 Page ID #:408



 1   plaza to defendant Due Zen Lee (“Lee”), who owns and operates the restaurant
 2   Ricco’s Pizza.
 3         Plaintiff is a paraplegic who uses a wheelchair for mobility. In his complaint,
 4   Plaintiff alleges that in January 2019, he went to Ricco’s Pizza but the restaurant and
 5   its facilities were not accessible because defendants failed to provide wheelchair
 6   accessible parking. (ECF No. 1 at ¶ 13.) He also alleges “based on information and
 7   belief” that inside the restaurant Ricco’s Pizza, Lee failed to provide wheelchair
 8   accessible dining surfaces and sales counters. (ECF No. 1 at ¶¶ 17-18.) In addition to
 9   a claim for relief under the ADA, Plaintiff asserts a claim under California’s Unruh
10   Civil Rights Act. (ECF No. 1.)
11         Defendants argue that Plaintiff’s ADA claims are moot because they have
12   voluntarily removed or corrected the alleged barriers to access. In conjunction with
13   the motion for summary judgment, Defendants filed a Statement of Undisputed Facts
14   as required by the Court. (ECF No. 48.)
15         In his opposition, Plaintiff concedes that the barriers inside Ricco’s Pizza have
16   been removed and agrees that the ADA claim against Defendant Lee should be
17   dismissed. Plaintiff further agrees that the Court should decline to exercise
18   supplemental jurisdiction over any state law claim against Defendant Lee. (ECF No.
19   41 at 4.) However, Plaintiff opposes the Wong Defendants’ motion, pointing out that
20   there are two separate parking lots at the plaza – one in the front and one in the back.
21   Although Plaintiff concedes that Defendants have provided adequate accessible
22   parking spaces in the front lot, he contends that the rear lot still has no accessible
23   parking spaces. (ECF No. 41 at 4-6.) In support of his opposition, Plaintiff submitted
24   a Statement of Genuine Disputes. (ECF No. 49.)
25         In reply, Defendants urge that the rear parking lot is not a separate lot serving
26   the business facilities and that none of the businesses in the plaza permits customer
27   access from the rear. Defendants argue that the rear lot is exempt from the ADA
28   requirements because it is not for customer parking. (ECF No. 42 at 3-4.)
                                                2
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 3 of 9 Page ID #:409



 1   II.   SUMMARY JUDGMENT STANDARD
 2         A court shall grant summary judgment if the movant demonstrates that there
 3   is no genuine issue as to any material fact and the moving party is entitled to judgment
 4   as a matter of law. Fed. R. Civ. P. 56. A disputed fact is material where its resolution
 5   might affect the outcome of the suit under the governing law. Anderson v. Liberty
 6   Lobby, Inc., 477 U.S. 242, 248 (1986). An issue is genuine if the evidence is sufficient
 7   for a reasonable jury to return a verdict for the non-moving party. Id. The moving
 8   party bears the initial burden of establishing the absence of a genuine issue of material
 9   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). The moving party may
10   satisfy that burden by showing “that there is an absence of evidence to support the
11   nonmoving party’s case.” Id. at 325.
12         Once the moving party has met its burden, the non-moving party must “do
13   more than simply show that there is some metaphysical doubt as to the material
14   facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
15   Rather, the non-moving party must go beyond the pleadings and identify specific
16   facts that show a genuine issue for trial. Id. at 587. At the summary judgment stage,
17   a judge’s function is not “to weigh the evidence and determine the truth of the matter
18   but to determine whether there is a genuine issue for trial.” Anderson, 477 U.S. at
19   249. Only genuine disputes over facts that might affect the outcome of the lawsuit
20   will properly preclude the entry of summary judgment. Id. at 248; see also Arpin v.
21   Santa Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (holding that
22   the non-moving party must present specific evidence from which a reasonable jury
23   could return a verdict in its favor). A genuine issue of material fact must be more
24   than a scintilla of evidence, or evidence that is merely colorable or not significantly
25   probative. Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000). A court
26   may consider the pleadings, discovery, and disclosure materials, as well as any
27   affidavits on file. Fed. R. Civ. P. 56(c)(2). Where the moving party’s version of
28   events differs from the non-moving party’s version, a court must view the facts and
                                                3
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 4 of 9 Page ID #:410



 1   draw reasonable inferences in the light most favorable to the non-moving party. Scott
 2   v. Harris, 550 U.S. 372, 378 (2007). Although a court may rely on materials in the
 3   record that neither party cited, it need only consider cited materials. Fed. R. Civ. P.
 4   56(c)(3). Therefore, a court may properly rely on the non-moving party to identify
 5   specifically the evidence that precludes summary judgment. Keenan v. Allan, 91 F.3d
 6   1275, 1279 (9th Cir. 1996).
 7          Finally, the evidence presented by the parties must be admissible. Fed. R. Civ.
 8   P. 56(e). Conclusory or speculative testimony in affidavits and moving papers is
 9   insufficient to raise a genuine issue of fact and defeat summary judgment. Thornhill
10   Pub. Co. v. General Tel. & Electronics Corp., 594 F.2d 730, 738 (9th Cir. 1979).
11   Conversely, a genuine dispute over a material fact exists if there is sufficient evidence
12   supporting the claimed factual dispute, requiring a judge or jury to resolve the
13   differing versions of the truth. Anderson, 477 U.S. at 253.
14   III.   UNDISPUTED MATERIAL FACTS
15          The Court finds that following material facts are undisputed and pertinent to
16   the pending motion. 1
17          1.     Cheuck Koon Wong and Pui Chun Ma Wong own a mini-strip mall
18   plaza (“plaza”) located on the corner of the 4100 block of East Gage Avenue in Bell,
19   California. [ECF No. 33-2, ¶ 1 (Declaration of Cheuk Koon Wong and Pui Chun Ma
20   Wong, dated June 24, 2020); ECF No. 42 at 6, ¶ 1 (Declaration of Pui Chun Ma
21   Wong, dated August 11, 2020)].
22          2.     The property includes a front parking lot that faces the store entrances
23   and a linear row of parking spaces in the rear of the plaza. [ECF No. 41-1 at 2, ¶¶ 3,
24   4, 5 (Declaration of Evens Louis, dated July 30, 2020); ECF No. 41-1 at 4 (Exhibit
25   attached to Louis Declaration).]
26
     1
27    Because the parties agree that dismissal of the claims against Defendant Lee is appropriate, the
     material facts stated herein relate only to Plaintiff’s claim against the Wongs regarding the
28   accessibility of the parking lot.
                                                    4
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 5 of 9 Page ID #:411



 1          3.      In April 2020, after they were placed on notice of Plaintiff’s claim that
 2   the property did not comply with ADA requirements, the Wongs hired a contractor
 3   to add a second accessible parking space and to paint/post accessibility signs in the
 4   front parking lot located at 4135 Gage Avenue. [ECF No. 33-2 at 2, ¶¶ 2-4; ECF No.
 5   33-2 at 4, 6, 8; ECF No. 42 at 6, ¶ 2].
 6          4.      The front parking lot now meets the ADA standards. [ECF No. 41-1 at
 7   2, ¶ 5.]
 8          5.      None of the businesses in the plaza permits access through the rear of
 9   the building, and several of the businesses have no rear access at all. [ECF No. 42 at
10   6, ¶¶ 5, 6; ECF No. 42 at 8 (Exhibit D to Wong Declaration).] The Court overrules
11   Plaintiff’s foundation objection regarding this fact because the owner of the property
12   has a basis for knowing the physical structure of the building and how his lessees
13   conduct business on the property. 2
14          6.      As of July 29, 2020, the signage in the rear parking lot indicated:
15   “CUSTOMER PARKING ONLY.... NO PUBLIC PARKING.” [ECF No. 41-1 at 6,
16   9, 10, 13].
17          7.      The signage was replaced and updated so that by August 11, 2020, signs
18   state: “PRIVATE PROPERTY. NO PUBLIC PARKING.” [ECF No. 42 at 10, 12
19   (Photographic Exhibits attached to Wong Declaration).] The rear parking lot is
20   plainly marked that it is not for public parking, and the plaza no longer allows the
21   rear parking area to be used by customers. [ECF No. 42 at 6, ¶¶ 5, 6.]
22   \\\
23   \\\
24   \\\
25   \\\
26
     2 The Court has also considered the other evidentiary objections. To the extent the Court has cited
27   herein any of the challenged evidence, the objections to that evidence are overruled. The remaining
     objections are denied as moot.
28

                                                     5
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 6 of 9 Page ID #:412



 1

 2   IV.    DISCUSSION
 3          A. Plaintiff cannot prevail on an ADA claim related to the rear parking
 4              lot.
 5          Plaintiff argues that while the front parking lot now complies with the ADA,
 6   the rear parking lot does not because it does not have an accessible parking space.
 7   The Court rejects this argument for the following reasons.
 8          The Ninth Circuit has set out the elements of an ADA claim:
 9             To prevail on a discrimination claim under Title III, a plaintiff must
10             show that: (1) he is disabled within the meaning of the ADA; (2)
11             the defendant is a private entity that owns, leases, or operates a
12             place of public accommodation; and (3) the plaintiff was denied
13             public accommodations by the defendant because of his disability.
14   Arizona ex rel. Goddard v. Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670
15   (9th Cir. 2010) (citing Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)).3
16   As relevant here, the ADA’s prohibition against discrimination is limited to “any
17   place of public accommodation by any person who owns, leases (or leases to), or
18   operates a place of public accommodation.” 42 U.S.C. § 12182(a). “The
19   determination of whether a facility is a ‘public accommodation’ for purposes of
20   coverage by the ADA [ ] turns on whether the facility is open ‘indiscriminately to
21   other members of the general public.’” Jankey v. Twentieth Century Fox Film Corp.,
22   14 F. Supp. 2d 1174, 1178 (C.D. Cal. 1998) (citing 42 U.S.C. § 12181 (10)), aff’d
23   212 F.3d 1159 (9th Cir. 2000); Montoya v. City of San Diego, 434 F. Supp. 3d 830,
24   844 (S.D. Cal. 2020). Where a portion of an otherwise public facility is closed to the
25   public, that portion is not a place of public accommodation subject to Title III of the
26   ADA. See Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1048 (9th Cir. 2008) (holding that
27
     3
      There is no dispute that Plaintiff is disabled as that term is defined by the ADA or that the Wong
28   Defendants are a private entity that owns the property at issue,
                                                     6
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 7 of 9 Page ID #:413



 1   the district court did not err by granting summary judgment to 7-Eleven on the
 2   plaintiff's claim that the defendant violated the ADA by excluding him from the
 3   employee-only restroom).
 4         Here, the undisputed facts show that the rear parking lot is not a place of public
 5   accommodation. The signs state “NO PUBLIC PARKING” and include no
 6   exceptions for customer parking. Plaintiff disputes whether the rear parking lot is
 7   restricted to tenants and employees, pointing out that the newly posted signs “do not
 8   contain the words tenants or employee.” (ECF No. 49 at 3.) Notwithstanding this
 9   strained characterization, the posted signs are clear that the rear parking spaces are
10   not intended for public use. The only reasonable inference to be drawn from the
11   undisputed facts is that the signage in the rear parking lot informs persons of the
12   public – including customers – that parking is not permitted. Whether the parking
13   area is reserved for tenants or employees (or any other non-public purpose) is of no
14   consequence.
15         Further, because all members of the general public — not just Plaintiff (or any
16   other disabled individuals)—are denied access to the rear parking lot, Defendants’
17   failure to provide an accessible parking space does not constitute a discriminatory
18   policy or practice. There is no violation of the ADA where all individuals, disabled
19   or nondisabled, are prevented from accessing a facility. See, e.g., Doran, 524 F.3d at
20   1048. Accordingly, Plaintiff cannot establish a violation of the ADA for the rear lot
21   because it is not a place of public accommodation and he was not denied equal access.
22         B. Plaintiff’s ADA claims are moot.
23         The doctrine of mootness stems from Article III’s requirement that courts may
24   only exercise jurisdiction over live “cases or controversies.” U.S. Const. Art. III. A
25   claim is rendered moot—and therefore does not present a live “case or
26   controversy”—when “interim relief or events have completely and irrevocably
27   eradicated the effects of the alleged violation” and “there is no reasonable expectation
28   that the alleged violation will recur.” Los Angeles Cnty. v. Davis, 440 U.S. 625
                                                7
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 8 of 9 Page ID #:414



 1   (1979).
 2         The only type of relief available to private plaintiffs under the ADA is
 3   injunctive relief ordering a defendant to remove architectural barriers, thereby
 4   making a facility “readily accessible” for individuals with disabilities. 42 U.S.C.
 5   § 12182(b)(2)(A)(iv). Monetary damages are not available. Thus, to pursue a claim
 6   for injunctive relief under Title III of the ADA, a plaintiff must establish standing
 7   and a “real and immediate threat of repeated injury” in the future. See Chapman v.
 8   Pier 1 Imports (U.S.), Inc., 631 F.3d 939, 946 (9th Cir. 2011) (quoting Fortyune v.
 9   Am. Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004)).
10         As a result, “a defendant’s voluntary removal of alleged barriers prior to trial
11   can have the effect of mooting a plaintiff’s ADA claim.” Oliver v. Ralphs Grocery
12   Co., 654 F.3d 903, 905 (9th Cir. 2011). When a defendant voluntarily modifies his
13   or her property to remedy alleged ADA violations, the plaintiff no longer has a live
14   case or controversy because he has received the only relief to which he would be
15   entitled if the court were to issue an injunction. In sum, to the extent that the barriers
16   identified in Plaintiff's Complaint have been redressed, Plaintiff’s claims are moot.
17   See Smith v. 116 S Mkt. LLC, 2020 WL 2404894, at *3 (C.D. Cal. Mar. 11, 2020),
18   aff’d, 831 F. App’x 355 (9th Cir. 2020); Grove v. De La Cruz, 407 F. Supp. 2d 1126,
19   1130 (C.D. Cal. 2005).
20         Although Plaintiff concedes that his claim against Lee regarding Ricco’s Pizza
21   restaurant is moot, he disagrees that his claim against the Wongs regarding the
22   parking lot is moot. In his complaint, Plaintiff alleged that “when a business provides
23   parking for its customers, it must provide accessible parking,” and that such
24   accessible parking “has not been provided.” (ECF No. 1 at 6.) However, as set forth
25   above, Defendants present undisputed evidence that they have made the necessary
26   changes to the only parking lot that permits customer parking – i.e., the front parking
27   lot, which Plaintiff concedes satisfies the ADA. In light of Defendants’ remedial
28

                                                 8
Case 2:20-cv-01896-AFM Document 50 Filed 02/24/21 Page 9 of 9 Page ID #:415



 1   measures, this Court finds that Plaintiff’s ADA claim is moot as there no longer exists
 2   a live case or controversy regarding the alleged ADA violations.
 3         C. The Court declines to exercise supplemental jurisdiction.
 4         Under 28 U.S.C. § 1367(c)(3), the Court has discretion to dismiss a plaintiff’s
 5   state law claims when it has dismissed all of a plaintiff's federal claims. The factors
 6   to consider in deciding whether to retain supplemental jurisdiction over state law
 7   claims include: judicial economy, convenience, fairness, and comity. O’Connor v.
 8   State of Nev., 27 F.3d 357, 363 (9th Cir. 1994).
 9         Here, the Court will not be retaining any federal claims, and so declining
10   supplemental jurisdiction will not undermine judicial economy. Furthermore, the
11   only legal issues remaining are state law issues. Accordingly, the comity factor is not
12   implicated. Because Plaintiff may prosecute his state law claims in state court,
13   Plaintiff has not been unfairly deprived of an opportunity to vindicate his rights.
14   Finally, while litigation of a new suit in state court may create some inconvenience
15   to Plaintiff, he has made no showing of extraordinary or unusual circumstances.
16   Accordingly, the Court declines to exercise supplemental jurisdiction under 28
17   U.S.C. § 1367 as to the remaining state law claims. See Langer v. McKelvy, 2015 WL
18   13447522, at *1–2 (C.D. Cal. Sept. 24, 2015), aff’d, 677 F. App’x 363 (9th Cir.
19   2017).
20                                      *       *       *
21         IT THEREFORE IS ORDERED, for the reasons stated herein, that
22   Defendants’ motion for summary judgment on Plaintiff’s ADA claims is
23   GRANTED, and the case is dismissed.
24

25   DATED: 2/24/2021
26                                          ____________________________________
                                                 ALEXANDER F. MacKINNON
27                                          UNITED STATES MAGISTRATE JUDGE
28

                                               9
